DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The NPL documents cited in each of the information disclosure statement filed 11 August 2020, 8 March 2021 and 30 June 2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no English language translation or disclosure of relevancy.  Each of the IDS documents have been placed in the application file, but the information referred to in each of the Foreign Office Actions (for JP 2017-093693 and CN 201810661959.8) and have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (2006/0255166).
Imamura discloses a cleaning apparatus having all of the structure set forth in the claims including the suction pipe (46), with a suction nose (47) located at a distal end of the suction pipe, the suction nose having a suction port (53) at a distal end thereof with the suction port held in a retractable manner along an axis of the suction pipe, an exhauster (15) connected to the suction pipe via a suction channel (16), an air feeder (13) and a lance (1b) with a distal end extending along the axis of the suction pipe inside the suction pipe, the lance having an orifice obliquely extending toward a basal end of the lance (notch portions 52, as seen in Fig. 5, extend toward the basal end and are disclosed as extending at an angle between 30-45°; paragraph 39).  However, Imamura fails to specifically disclose the air feeder as a compressed air feeder.  The examiner hereby takes official notice that the two most commonly applied options in the art for providing blowing air to a cleaning device would be some form of compressed air container or a blower/fan that must be running during air blowing, wherein a compressed air source will typically provide a higher rate of airflow due to higher pressure, which is known to one of ordinary skill in the art to be superior for cleaning (similar to canned air dusters for cleaning keyboards and other office equipment) and also taught by Haka (Col. 2, lines 6) having similar structure and function.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the air supply source disclosed by Imamura as a commonly known air source for cleaning, including a compressed air feeder as a more preferred option for increased cleaning effectiveness.
Regarding claim 2, Imamura further discloses an air tube (21) connecting the compressed air feeder to the lance.
 Regarding claims 3 and 4, Imamura further discloses that the suction nose includes a guide tube (47) slidably inserted in to the suction pipe, an elastic member (52) in the form of a helical spring to urge the suction nose in a direction that moves the port away from the suction pipe (claim 3), the suction pipe includes a slide surface on which the outer surface of the guide tube is slidable and a stopper (48) to prevent the guide tube from slipping off (claim 4). 
Regarding claims 6 and 7, Imamura further discloses that the suction nose is positioned to prevent the distal end of the lance from protruding outward from the suction port when the suction nose is in an extended position (Fig. 2) and to allow the distal end of the lance to protrude outward from the suction port when the nose is in a compressed position (Fig. 3).
Regarding claim 8, Imamura further discloses a suction channel (40) connecting the suction pipe to the exhauster. 
Regarding claim 10, Imamura discloses the suction channel (16) for connecting the suction source to the master cylinder, effectively forming a duct hose, but fails to specifically disclose that the hose is flexible.  Due to the movement required by the robotic arm (5-9) of Imamura to clear multiple apertures on a workpiece, it would have been obvious for the suction hose (16) to be at least somewhat flexible to move along with the connection to the cleaning device. 

    PNG
    media_image1.png
    451
    566
    media_image1.png
    Greyscale
Regarding claims 11 and 12, Imamura further discloses a master cylinder (27) supporting the suction channel and having a main protrusion (A) connecting to the suction channel and a sub-protrusion (pin 29) connecting to the air channel (via master cylinder 27), an adapter (16 and 22; the term “adapter” does not necessitate a singular piece) supporting the suction pipe and lance, respectively, the adapter engaged with the master cylinder and having a main recess (B) receiving the main protrusion connecting to the suction pipe and a sub-recess (aperture in adapter portion 22 receiving pin 29 therein) receiving the sub-protrusion and connecting top the lance (via adapter 22). 
Regarding claim 21, the claim effectively incorporates limitations from claims 1, 2, 8 and 11, with the only differences being reference to first through fourth channels and the adapter being detachably engaged with the master cylinder, wherein Imamura disclose the master cylinder comprising a first channel (35) connected to the suction channel and a second channel (30) connected to the air tube and the adapter is detachably engageable with the master cylinder (clearly shown as separate portions with O-rings 37 or bolts 28 connecting the components), the adapter comprising comprises a third channel (at location of the actual reference number “39”) connecting the first channel to the suction channel and a fourth channel (narrower channel portion of 36 between first channel 35 and suction channel 40) connecting the second channel to the air tube. 


Claim 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (2006/0255166) as applied to claims 1, 3 and 4 and in view of Haka (2,846,710).  
Regarding claims 5 and 16, Imamura discloses the elastic member in the form of a helical spring, the suction nose having a nose spring guide located at an outer surface of the guide tube (49) to guide an inner peripheral surface of the helical spring, and the suction pipe including a ring (48) located at a basal end of the suction pipe spring guide and holding an end of the helical spring.  However, Imamura fails to disclose a suction pipe spring guide located at an outer surface of the distal end of the suction pipe to guide the inner peripheral surface of the helical spring.  Haka discloses a similar cleaning device also having nearly identical structure and function for the suction pipe, nose and lance, and teaches that the helical spring extends about an outer end of the suction pipe to form a spring guide on the suction pipe and includes a ring (54) at a basal end of the suction pipe to hold an end of the spring.  Therefore, the claimed structure is a known alternative in the art, wherein the design of the spring guides on the suction pipe and nose would provide the exact same function, and would obviously be variable to either adapt the cleaning device to different commonly sized springs (i.e. a spring only slightly larger or longer than the spring disclosed by Imamura would require extension around the suction pipe and a ring thereon) and/or to provide different sized suction pipe and nose configurations for different applications (i.e. if a slightly smaller nose and pipe were required to access apertures to be cleaned, the spring again would extend over at least some of the suction pipe and thus, require a ring thereon to hold the end of the spring).  Thus, the spring guide and ring on the suction pipe would have bene obvious over the prior art as a whole. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (2006/0255166) as applied to claim 1 and in view of Berfield (5,150,499).
 Imamura discloses the suction channel (16) as discussed supra but fails to disclose that the suction channel is conductive and configured to be grounded. Berfield discloses another cleaning device having a suction hose (26) and teaches that it is a known issue that static charges may build up in suction hoses during use, due to the air and debris passing through the hose, which can eventually discharge and cause damage to the device or other devices being cleaned and/or cause injury to the user (Background section), and teaches that the hose may include a wire  (wire known to be conductive and inherently must be conductive to function as disclosed) therein to connect to a ground (at ground potential equivalent to grounded) to allow these charges to safely dissipate.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar wire within the suction hose of Imamura, to make the hose conductive and allow it to be grounded.   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (2006/0255166) as applied to claim 1 and in view of Zorn et al. (8,262,803).
Imamura discloses the cleaning device as discussed supra but fails to disclose any form of sealer.  Zorn discloses another cleaning device comprising a plurality of cleaning devices using a very similar lance entering a bore and base sealing the surface around the bore, very similar to the lance and base of the nose in the cleaning device of Imamura, respectively, and Zorn teaches that the devices may be configured to be applied to plural bores simultaneously (Fig. 1) and may also be applied to several connecting bores (Fig. 2) in a workpiece to fully clean the entire connecting bore system and alternatively discloses that one or plural of the cleaning devices may be replaced by blind stoppers (paragraph 34).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the cleaning device of Imamura to a similar system as taught by Zorn, to allow the devices to clean several ports simultaneously and/or to clean several connecting ports.  Further, when in the situation that the workpiece includes several connecting ports, to optionally include at least one blind stopper, as taught by Zorn, to seal opening(s) of the connected bores (that may not need direct cleaning or may not be accessible by the cleaning device).  Finally, in view of the disclosure of Imamura that the cleaning devices are controlled by a robotic arm, it would also be obvious to automate the stopper(s), wherein any stopper would require some form of support plate (nearly any base connecting thereto effectively reading on a support plate) and some form of automated actuator, which are also known in the art to almost universally be either electric motor actuated or mechanically actuated via hydraulic or pneumatic cylinders, such that a cylinder movable between a position in contact with the aperture to be plugged or spaced therefrom would be obvious to one of ordinary skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Otani et al. (2017/0209878) reference discloses a device having similar structure as the applicant’s claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        26 September 2022